FILED
                            NOT FOR PUBLICATION                             OCT 25 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BRUCE R. BARANY,                                 No. 11-35005

              Plaintiff - Appellant,             D.C. No. 2:09-cv-00253-RMP

  v.
                                                 MEMORANDUM *
JANET C. VAN HAELST, Acting
Director of Industry Operations Seattle
Field Division Bureau of Alcohol Tabacco
Firearms and Explosives,

              Defendant - Appellee.



                  Appeal from the United States District Court
                     for the Eastern District of Washington
             Rosanna Malouf Peterson, Chief District Judge, Presiding

                      Argued and Submitted October 13, 2011
                               Seattle, Washington

Before: KOZINSKI, Chief Judge, PAEZ, Circuit Judge, and COLLINS,** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Raner C. Collins, District Judge for the U.S. District
Court for Arizona, sitting by designation.
         Barany appeals from the district court’s grant of summary judgment to the

Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) on his claim that

the ATF improperly denied his federal firearms license (“FFL”) application.

Barany argues that ATF lacked authority to deny his application on the basis of

willful violations of the Gun Control Act and its regulations committed by the

General Store, Inc. See General Store, Inc. v. Van Loan, 560 F.3d 920 (9th Cir.

2009).

         Barany was listed as a “responsible person” on the General Store’s corporate

FFL. He was one of two corporate officers and one of two shareholders in a small

family-run corporation in which he actively participated in the management of the

day-to-day activities of the store. Moreover, it is apparent from the administrative

record, and specifically from the information disclosed in his FFL application and

in his interview with an ATF inspector, that Barany was applying for an FFL in

order to revive the General Store’s former gun department under another business

name and thus to evade the consequences of the revocation of the General Store’s

FFL. Under these circumstances, ATF was authorized under 18 U.S.C. §

923(d)(1)(C) to deny his FFL application based on the willful violations committed

by the General Store, Inc.
      Because denial of an FFL application is not the enforcement or assessment

of a civil penalty, the statute of limitations imposed by 28 U.S.C. § 2462 does not

apply here. Rivera v. Pugh, 194 F.3d 1064, 1068-69 (9th Cir. 1999).

      The district court therefore did not err in concluding that ATF was

authorized to deny Barany’s FFL application.

      AFFIRMED.